Dismissed and Memorandum Opinion filed May 31, 2007







Dismissed
and Memorandum Opinion filed May 31, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00367-CV
____________
 
CHANDRAKAT JETHVA, RAMESH JETHVA,
VIPUL KALANI
 and JAGDISH HINGU, Appellants
 
V.
 
TRIMURTI HOSPITALITY, INC., PRAVIN
MEHTA
 and DR. KIRIT DESAI, Appellees
 

 
On Appeal from the 164th District
Court
Harris County, Texas
Trial Court Cause No.
2006-11518
 

 
M E M O R
A N D U M   O P I N I O N




This is
an attempted appeal from a partial summary judgment signed April 16, 2007.  The
clerk=s record was filed on May 7, 2007. 
The record reveals that summary judgment was granted against appellants with
respect to their discharge defense.  The record does not contain a judgment or
order disposing of appellees= claims or appellants= counterclaims.  Nor does the record
contain an order of severance.  Therefore, the April 16, 2007, order is
interlocutory.
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  No statutory provision grants
the right to appeal a partial summary judgment such as this one absent consent
of the parties and the trial court.  The record contains no order granting an
agreed interlocutory appeal.  See Tex.
Civ. Prac. & Rem. Code Ann. ' 51.014(d) (Vernon Supp. 2007).
On May
10, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellants filed a response demonstrating grounds
for continuing the appeal on or before May 23, 2007.  See Tex. R. App. P. 42.3(a). Appellants= response fails to demonstrate that
this court has jurisdiction.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 31,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.